DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input assembly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong  (US 20200047340 hereinafter Hong) in view of Bassa et al. (US Pub 20190208979 hereinafter Bassa). 

Regarding claim 1 (and similarly 10 and 19), Hong teaches a method for dynamic target feature mapping in a mobile automation apparatus (See at least: Fig. 3; [0006] via “a system for autonomous navigation using a visual sparse map…” [0035] via “obtaining the visual sparse map, the visual sparse map comprising a plurality of visual feature points and a plurality of keyframes…”; [0097] via “the wheel encoder is configured to measure distance traveled by the robotic device 110.”), the method comprising:
at a navigational controller of the mobile automation apparatus, obtaining mapping trajectory data defining a trajectory traversing a facility to be mapped;
at the navigational controller, controlling a locomotive mechanism of the mobile automation apparatus to traverse the trajectory (See at least: Fig. 3 item 110 “Robotic Device”; [0080] via “The complete autonomous navigation is described by the steps of mapping, localization, and waypoint following. In the step of mapping, a visual sparse map is prepared. In the step of localization, the current robot pose is calculated based on the current image and the visual sparse map. In the step of waypoint following, the robotic device is controlled to drive from the current pose to the next waypoint.”; [0089] via “Using the camera pose and a reference line from the visual sparse map, the waypoint follower module computes the translation velocity and the angular velocity to control the robot.”);
at the navigational controller, during traversal of the trajectory, generating, using a navigational sensor of the mobile automation apparatus, a sequence of keyframes each including (i) an estimated pose of the mobile automation apparatus in a facility frame of reference and (ii) an environmental scan;
at the navigational controller, determining that one of the keyframes in the sequence is a target-associated keyframe, and simultaneously with generating the target-associated keyframe, detecting a target feature; 
storing, in addition to the estimated pose and the environmental scan of the target-associated keyframe a relative target location of the target feature, defined relative to the estimated pose of the target-associated keyframe;
generating a map of the facility based on the sequence of keyframes; and
storing a final target location for the target feature, defined in the facility frame of reference (See at least: Fig. 4; [0114]-[0120] via “At procedure 406, upon completion of the pose prediction, the tracking module 122 determines if the new image is a new keyframe. In certain embodiments, if the number of matched points between the current image and the last keyframe is smaller than a threshold, the new image is determined as the new keyframe. When the new image is determined to be a new keyframe, the tracking module 122 generates the new keyframe and sends the new keyframe to the local mapping module 124 and the loop closing module 126. If the tracking module 122 determines that the new image is not a new keyframe, the method continues to receive the next image.  At procedure 408, in response to receiving the new keyframe, the local mapping module 124 inserts the new keyframe to the local map, optimizes the local map using a local bundle adjustment (BA), and sends the new keyframe to the loop closing module 126. In certain embodiments, the local mapping module 124 further checks if there are old keyframes in the local map, and if the number of keyframes in the local map is larger than a threshold, eliminate one or more old keyframes from the local map. Although the old keyframe is deleted from the local map, it still maintained in the large scale map…At procedure 412, upon completion of local mapping and loop closing, the map module 130 stores or updates the optimized map as the visual sparse map. The map contains visual feature points, keyframes, and a pose graph.”; [0121]-[0122] via “The procedures 402-414 describes mapping of the environment under the mapping mode of the robotic device 110. In certain embodiments, the mapping is divided into three threads of tracking, local mapping and loop closing. After the steps 402-414 are performed and the visual sparse map 130 is available, the method can further perform localization of the robotic device 110 under localization mode. In certain embodiments, under the localization mode, the place recognition database 128, the local map, and the large scale map 130 are not updated. Whenever a new image is captured, the tracking module 122 computes the relative pose of the camera with respect to the origin of the map. After the visual sparse map 130 is generated and updated, the visual sparse map 130 can be used for navigation as shown in FIG. 5.”), 
	but fails to teach wherein the mobile automaton apparatus marks the target feature in the target-associated keyframe while generating the map.
However, Bassa teaches wherein the mobile automaton apparatus marks the target feature in the target-associated keyframe while generating the map (See at least: [0243] via “In some implementations, the robot 102 can use the camera 108 to capture images of its surroundings in the home 210 and recognize objects in order to help the robot 102 determine the location of the dirt spots, or the location of the robot 102 on the map. Referring to FIG. 22A, as the robot 102 moves around the home 210 and performs the cleaning tasks, the robot 102 updates the map to include various markers that it sees through the camera 108. For example, the markers may include one or more of a pattern 530, a QR code 532, and a beacon 534. The robot 102 recognizes the markers and places them on the map.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hong in view of Bassa to teach wherein the mobile automaton apparatus marks the target feature in the target-associated keyframe while generating the map so that the mobile automaton apparatus can automatically update target features of interest in the map to build a map populated with information pertinent to the user without direct input from the user for convenience and efficiency in building out the map. 

Regarding claim 2 (and similarly 11 and 20), Hong teaches at the navigational controller, prior to generating the map, performing a pose graph optimization to generate an updated estimated pose for the target-associated keyframe; and
determining the final target location based on the updated estimated pose and relative location (See at least: Fig. 4 steps 410 and 412; [0119] via “At procedure 410, in response to receiving the new keyframe, the loop closing module 126 checks if the new keyframe is the revisited images, and recognizes the revisited places using the place recognition database consisting of visual vocabulary. If the new keyframe is found in the visual vocabulary, the loop closing module 126 optimizes the entire map using pose graph optimization and global BA. If no loop closing is detected, the loop closing module 126 sends the visual vocabulary of the new keyframe to the place recognition module 128, and the place recognition module 128 adds the visual vocabulary of the new keyframe to the place recognition database.”).

Regarding claim 4 (and similarly 13), Hong teaches wherein the navigational sensor includes at least one of a motion sensor and the environmental sensor (See at least: [0097] via “The IMU/Wheel encoder 170 may include one or more IMUs, or one or more wheel encoders, or both the IMU and the wheel encoders. The IMUs are inertial sensors, such as accelerometers, gyroscopes and magnetometers, which are configured to perform inertial measurement of the robotic device 110; the wheel encoder is configured to measure distance traveled by the robotic device 110.”).

Regarding claim 5 (and similarly 14), Hong teaches wherein the environmental sensor includes a depth camera (See at least: [0014] via “In certain embodiments, the visual sensor is a Red-Green-Blue depth (RGB-D) camera, the visual sparse map is obtained using RGB-D images collected by the RGB-D camera, and the captured image is an RGB image.”).

Regarding claim 6 (and similarly 15), Hong teaches wherein detecting the target feature includes detecting preconfigured features in data captured using the environmental sensor (See at least: [0107] via “The loop closing module 126 is configured to, upon receiving the new keyframe, check if the new keyframe is the revisited images, and recognize the revisited places using the place recognition database consisting of visual vocabulary. If the new keyframe is found in the visual vocabulary, the loop closing module 126 optimizes the entire map using pose graph optimization and global BA. If no loop closing is detected, the loop closing module 126 sends the visual vocabulary of the new keyframe to the place recognition module 128, and the place recognition module 128 adds the visual vocabulary of the new keyframe to the place recognition database.”).
Regarding claim 7 (and similarly 16), Hong teaches wherein the target feature includes a feature of a support structure (See at least: Figs. 8A-8F via images showing walls, ceilings, doors and other structures that provide support.).

Regarding claim 8 (and similarly 17), Hong teaches wherein the feature of the support structure includes a support structure module boundary (See at least: Figs. 8A-8F via images showing walls, ceilings, doors and other structures that provide support.).

Regarding claim 9 (and similarly 18), Hong teaches wherein determining that one of the keyframes in the sequence is a target-associated keyframe includes: prior to detecting the target feature, receiving a command to initiate target feature detection via a communications interface of the mobile automation apparatus (See at least: Fig. 4; Note: The robot needs to be turned on/powered and receive software commands to function as the robot was programmed/built to function.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Bassa and further in view of Yi et al. (US 20100228394 hereinafter Yi).

Regarding claim 3 (and similarly 12), Hong fails to teach receiving operational commands via an input assembly connected wirelessly to the navigational controller; and controlling the locomotive mechanism according to the operational commands.
	However, Yi teaches teach receiving operational commands via an input assembly connected to the navigational controller; and controlling the locomotive mechanism according to the operational command (See at least: [0006] via “A user does not directly perform a cleaning process with moving a cleaner, but makes the mobile robot perform an autonomous cleaning process by manipulating the mobile robot with using a remote control or simple driving buttons. This may allow the user to make less efforts in performing a cleaning process, and may save cleaning time.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hong in view of Yi to teach receiving operational commands via an input assembly connected to the navigational controller; and controlling the locomotive mechanism according to the operational commands so that a user can manipulate the mobile automation apparatus as desired to perform a task and save time. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666